Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed 4/6/2022. As directed by the amendment, claims 1, 3, 5, 13-14, 17-19 have been amended, claims 4, 7, 11, 15-16 have been canceled, and claims 20-25 have been added. Thus, claims 1-3, 5-6, 8-10, 12-14, and 17-25 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “first pivot device” (claim 1, ln. 3, 6, 10; claim 14, ln. 6, 8; claim 18, ln. 4, 11, 23), “second pivot device” (claim 1, ln. 3, 8, 13; claim 18, ln. 4, 13-14; claim 19, ln. 4; claim 24, ln. 4), and “third pivot device” (claim 1, ln. 3, 9, 15, 24-25; claim 13, ln. 3; claim 18, ln. 4, 15; claim 20, ln. 4), wherein the phrase is considered equivalent to “means for pivoting;”
“first actuation device” (claim 1, ln. 10, 20; claim 5, ln. 2), “second actuation device” (claim 1, ln. 13, 20; claim 18, ln. 13), and “third actuation device” (claim 18, ln. 15) wherein the phrase is considered equivalent to “means for actuating;” and
“adjustable attachment device” (claim 3, ln. 2; claim 14, ln. 4; claim 18, ln. 6), wherein the phrase is considered equivalent to “means for adjustably attaching.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following terms are not interpreted under 35 USC 112(f) because sufficient structure is recited in the claim(s) to perform the claimed function:
“third actuation device” (claim 1, ln. 15, 20, 22) has the structure of “a motor, a cable forming a loop…and a plurality of pulleys” (ln. 22-23);
“first actuation device” (claim 14, ln. 7) has the structure of “a first motor” (ln. 7); 
“first actuation device” (claim 18, ln. 11 and 21) has the structure of “a motor” (ln. 22);
“second actuation device” (claim 19, ln. 2) has the structure of “a second motor, a cable…and a plurality of pulleys” (ln. 2-4);
“third actuation device” (claim 20, ln. 1-2) has the structure of “a third motor, a cable…and a plurality of pulleys” (ln. 2-3); and
“second actuation device” (claim 24, ln. 1-2) has the structure of “a second motor, a cable…and a plurality of pulleys” (ln. 2-3).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 5-6, 8-9, 12-13, 17, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (2015/0272811) in view of Kazerooni et al (7,628,766).
	Regarding claim 1, Choi discloses an exoskeleton structure configured to be fastened to a body of a wearer and to provide motion to the body (Fig. 4, walking assistance robot 5 is configured to fasten to the body of the wearer and provide motion to the body), the exoskeleton structure comprising a set of a plurality of joints including a first, second, and third pivot device (Fig. 4 depicts a hinge joint 540 for hip adduction/abduction, a hip joint 54 for hip flexion/extension, and a knee joint 6 for knee flexion/extension), a plurality of distal segments, the distal segments including a first hip segment (Fig. 4, hinge unit 540 comprises a section that connects to the hip joint 54; see annotated Fig. 4 below), a first segment linking the waist frame structure of the device with the first hip segment (Fig. 4, waist fixing unit 53 has a segment connecting a back support portion to the hip joint 54); and a first upper leg segment connecting the second pivot device with the third pivot device (Fig. 4, first frame 51 connects the hip joint 54 to the knee joint 6), a second actuation device configured to actuate the second pivot device that is assimilated to a hip flexion and extension motion of the wearer (Fig. 4, hip pulley 502a is an actuation device configured to assist the hip in flexion and extension; [0093] discloses that the pulley may be connected to a driving source. Fig. 1 depicts a general view of where driving sources 17 would be located); a third actuation device configured to actuate the third pivot device assimilated to a knee flexion and extension motion of the wearer (Fig. 4, knee pulley 504 is an actuation device configured to assist the knee in flexion and extension; [0093] discloses that the pulley may be connected to a driving source. Fig. 1 depicts a general view of where driving sources 17 would be located), wherein each joint is configured to be unactuated, or to be constrained, or to be actuated by the first, second, and third actuation devices (Fig. 4, exoskeleton 5 is “configured” for hip abduction/adduction, hip flexion/extension, and knee flexion/extension, wherein the controller of the device is configured to actuate or not actuate the driving sources which in turn actuate or not actuate (i.e. “constrain”) each joint), and wherein the third actuation device includes a motor ([0093] discloses that the knee joint may be driven by a driving source (e.g. the driving sources 17 depicted in Fig. 1), wherein these driving sources would involve some type of motor. In the alternative interpretation that these driving sources do not include a motor, Official Notice is taken that it is “common knowledge” to use a motor as a driving source in an exoskeleton actuation system. See MPEP 2144.03), a cable forming a loop through the first hip segment and the upper leg segment (Fig. 8A, wire 503), and a plurality of pulleys for supporting the cable (Fig. 4, pulley 504; see [0100], which discloses wire 503 being wound around pulley 504. Fig.8A depicts a second pulley 60 around which wire 503 is wound), the cable and the plurality of pulleys configured to actuate the third pivot device via the motor (Figs. 8A-8B, wire 503 actuates the knee joint (i.e. third pivot device)).


    PNG
    media_image1.png
    499
    534
    media_image1.png
    Greyscale


	Choi does not disclose a first segment linking the first pivot device with the first hip segment, or a first actuation device configured to actuate the first pivot device that is assimilated to a hip abduction and adduction motion of the wearer.
	However, Kazerooni teaches an exoskeleton for enhancing the movement of the lower extremities (Fig. 3), wherein the exoskeleton comprises a plurality of joints including a first joint that allows hip abduction/adduction configured to be located at the back-waist section of the user (Fig. 3, hip joint 140 allows for abduction/adduction of the user hip).  Kazerooni additionally teaches that each joint may be actively controlled or powered by actuators (Col. 3, ln. 60-63).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to have a first adduction/abduction pivot point configured to be located at a back-waist portion of the user and driven by a motor as taught by Kazerooni in order to provide additional freedom of motion and to provide powered adduction/abduction of the hip joint if desired. The resultant device would have a section of the waist fixing unit of Choi linking the adduction/abduction joint with the first hip segment located adjacent to the hip joint 54.  
Regarding claim 2, the modified device of Choi has the exoskeleton structure forming a lower limb exoskeleton which is configured to be fastened to the wearer at a trunk with a brace and at a foot (Choi, Fig. 4, waist fixing unit 53 and foot structure 57).
Regarding claim 3, the modified device of Choi has the brace including an adjustable attachment device (Choi, [0072], discloses the waist fixing unit 12 as being adjustable).
Regarding claim 5, the modified device of Choi has the first actuation device as configured to be located around the trunk of the wearer (Choi, Fig. 1, driving sources 17 are located around the trunk of the wearer, with similar driving sources to be found in the modified device of Choi).
Regarding claim 6, the modified device of Choi has the exoskeleton structure comprising two sets of the plurality of joints, arranged to support each leg of the wearer (Choi, Fig. 4, depicts both legs of the body having a set of joints, wherein the modified device would include two abduction/adduction hip joints 140 as taught by Kazerooni).
Regarding claim 8, the modified device of Choi has a set of vico-elastic devices to provide for a constraint to corresponding joints (Choi, [0161], discloses that the knee joint may have a buffer member made of silicon or rubber, which are visco-elastic materials that would constrain the joint).
Regarding claim 9, the modified device of Choi has the exoskeleton structure as configured such that a rotation around a longitudinal axis is unobstructed to authorize rotation of a hip of the wearer (Choi, [0097] discloses three degrees of freedom of the hip joint (i.e. “unobstructed rotation”), which includes internal/external rotation).
Regarding claim 12, the modified device of Choi is a method of using the exoskeleton structure as defined in claim 1, comprising the steps of fitting the exoskeleton structure to the wearer; and operating the exoskeleton structure to assist the wearer in walking (Choi, Fig. 4, the depicted exoskeleton would assist the wearer in walking).
	Regarding claim 13, the modified device of Choi has the distal segments further including a foot element (Choi, Fig. 4, foot element 57); and a second segment connecting the third pivot device to the foot element (Choi, Fig. 4, shank 52 connects the knee joint 6 to the foot element 57).
Regarding claim 17, the modified device of Choi has the motor as configured to impart a kinematic coupling between second and the third pivot device with the cables (Choi, Figs. 1 and 4, the driving motors 17 form a coupling between the knee joint 6 and the hip joint 54).
Regarding claim 24, the modified device of Choi has the second actuation device including a second motor ([0093] discloses that the hip joint 54 may be driven by a driving source, wherein a motor is considered part of a “driving source”), a cable forming a loop through the first hip segment (Fig. 4, cables 501 form a loop that goes through the first hip segment as depicted in annotated Fig. 4 above), and a plurality of pulleys for supporting the cable (Fig. 4, pulley 502A and the pulley located in the hip 504), the cable and the plurality of pulleys configured to actuate the second pivot device via the second motor (Fig. 4, the cable 501 and associated pulleys actuate the hip joint for hip flexion/extension).
Regarding claim 25, the motor is operatively connected to rotate a pulley from the plurality of pulleys at an upper end of the first hip segment, the cable wound around the pulley (Fig. 4, pulley 504 is located at an upper end of the first hip segment).
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kazerooni, as applied to claim 1 above, and further in view of Horst (2004/0102723).
Regarding claim 10, the modified device of Choi has a body shaped interface configured to be arranged between the exoskeleton structure and the wearer at a location placed under a thigh of the wearer (Choi, Fig. 4, fixing units 58 would be placed under the thighs of the wearer).
The modified device of Choi does not have the body interface as being a soft interface.
However, Horst teaches using a soft padding material for patient interfaces on an exoskeleton to cushion the leg of the user ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the interface of the thigh connection of the modified device of Choi to be soft as taught by Horst to make wearing the exoskeleton structure more comfortable for the user.
Allowable Subject Matter
8.	Claims 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 18-22 allowed.
10.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record does not disclose that “a hip adduction and abduction mechanism including a four-bar linkage including the first pivot device, two additional pivot joints, and a helical joint, wherein the first actuation device includes a first motor that is configured to actuate the helical joint to thereby actuate the first pivot device via the four-bar linkage” (ln. 5-6) in combination with the remaining claim limitations.
Regarding claim 23, the prior art of record does not disclose “the upper rigid assembly having a first secondary pulley attached thereto, the lower rigid assembly having a second secondary pulley attached thereto, a cable segment of the cable located between the first and second secondary pulleys being adjustable in length with the slidable length adjusting between the upper and lower rigid assembly” (ln. 4-8) in combination with the remaining claim limitations.
Regarding claims 18-22, the prior art of record does not disclose “a hip adduction and abduction mechanism including a four-bar linkage including the first pivot device, first and second pivot joints, and a helical joint, wherein the first actuation device includes a motor that is configured to actuated the helical joint to thereby actuate the first pivot device via the four-bar linkage” (claim 18, ln. 17-24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
11.	Applicant’s arguments filed on 4/6/2022 on Page 9 regarding the limitations “actuation device,” “pivot device,” “adjustable attachment device,” and “visco-elastic mechanism” not being interpreted under 35 USC 112(f) have been considered, and is persuasive with respect to the term “visco-elastic mechanism.” Upon further consideration, the term “visco-elastic” provides sufficient structure for the function of “providing a constraint to corresponding joints.” However, the limitations “actuation device,” “pivot device,” and “adjustable attachment device” are still interpreted under 35 USC 112(f) as the term “device” is considered a nonce or substitute for the word “means.” The additional adjectives of “actuation,” “pivot,” and “adjustable attachment” do not provide any structure, but merely describe the function of the respective “device.”
12.	Applicant’s arguments filed on 4/6/2022 on Pages 11-12 with respect to claim 1 and regarding Choi as failing to teach that “the third actuation device includes a motor, a cable forming a loop through the first hip segment and the first upper leg segment, and a plurality of pulleys for supporting the cable, the cable and the plurality of pulleys configured to actuate the third pivot device via the motor, the third pivot device assimilated to a knee flexion and extension motion of the wearer” have been considered, but are not persuasive. The applicant is directed to the rejection of claim 1 abovefor the mapping of these claim limitations.
Conclusion
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785